DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-40 are allowed because the closest prior art fails to teach or suggest an array of heat conduction gates as shown in Figure 3A, for example:

    PNG
    media_image1.png
    519
    962
    media_image1.png
    Greyscale

The closest prior art teaches torque application portions 164 in a plurality of supports 105/110/115/120 as shown below (US 2018/0086004, Fig. 1):

    PNG
    media_image2.png
    400
    620
    media_image2.png
    Greyscale

However this reference fails to teach or suggest an array of supports with a plurality of heat conduction gates as in instant Figure 3.  Instead, this reference teaches torque application portions 164 used to remove supports.  Another close prior art teaches attack structures 12 on supports 11, the attack structures at which an electrochemical removal of material can be initiated or initiated (DE 102015119746, Fig. 4).  However, this reference fails to teach or suggest heat conduction gates arranged in an array of supports structures.  Although heat conduction in 3D printing support structures is known in the art, yet the prior art fails to teach or suggest the array of heat conduction gates as claimed and shown in the Figures (US20160144428; US20160221264; WO 2018233866 A1; US 20170232672; US 20180111334).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743